Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 22 August 2022 has been entered.  
Applicant’s arguments regarding the requirement for text labels in 37 CFR § 1.83 unlabeled text boxes are persuasive.  Accordingly, the drawing objections for unlabeled text boxes are withdrawn.
Regarding the Drawing Objections, Applicant’s amendments of claim 7 and 14 has overcome the drawing objections for claims 1 and 13-14.  Applicant’s replacement drawing has overcome the Drawing Objection for fig. 37. Regarding claims 9 and 22, the examiner considered the Applicant’s arguments regarding the drawing objections for claims 9 and 22, and the examiner was persuaded.  Accordingly, the Drawing Objections are withdrawn.
Regarding the Specification Objections, Applicant’s amendments of the claims have overcome the Specification Objection for claims 1, 7, 13, 18, and 22.  Applicant’s explanation of how fig. 9A shows the “first motion sub-mechanism” and the “second motion sub-mechanism” of the “container transfer apparatus” of claims 8 and 14 is persuasive.  Applicant’s explanation of how the “additional container transfer apparatus” is shown by fig. 30 for claim 9 and by fig. 9C for claim 22 is persuasive.  Applicant’s explanation for how storing quantities of food ingredient containers is present in paragraph 00025 of the Specification is persuasive.  Applicant’s amendment of claim 14 has overcome the claim’s previous Objection.  Accordingly, the Specification Objections are withdrawn.
Regarding the Double Patenting Rejection, the examiner considered “all rebuttal arguments and evidence” provided by the Applicant, but the examiner was not persuaded.  Examiner also notes that Application No. 16/180,051 has since become a patent (US-11363916-B2), which has caused the basis of the rejection to change.  The issuance of the patent was entirely foreseeable to the Applicant, and the Applicant had a fair opportunity to submit a terminal disclaimer but failed to do so.  Accordingly, the present Office action is in a Final status, even though the basis of the rejection has changed.
The Applicant’s amendments have provided grounds for additional Claim Objections.
Applicant’s explanation of how claim 11 should not be interpreted under 35 USC 112(f) is persuasive.  Accordingly, the use of the 112(f) authority to provide sufficient structure for claim 11 (and the associated 35 USC 112a/b rejections) has been withdrawn.
Regarding the 35 USC 112(a) rejection regarding the “necessity of the sub-programs,” the examiner fully considered the Applicant’s arguments, but the examiner was not persuaded.  Accordingly, the 35 USC 112(a) rejection still stands.
Applicant’s amendments and arguments have overcome most of the 35 USC 112(b) rejections.  Specifically, the Applicant’s amendments have overcome the 35 USC 112(b) rejections of claims 1, 13, 16-19, and 22.  The examiner considered the Applicant’s arguments regarding the 35 USC 112(b) rejections for claims 9 and 21, but the examiner was not persuaded.  Additionally, Applicant’s amendments have provided new grounds for and additional 35 USC 112 rejection.  Therefore, there are still grounds for 35 USC 112 rejections based on the present claim limitations.
Applicant’s arguments, see pages 17-36 of the section entitled, “The Nonfinal Rejection Erred by Rejecting All Examined Claims Under 35 USC 103”, filed 11 April 2022, have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 22 August 2022, the status of the claims is as follows: Claims 1, 7, 9, 11, 13-14, 16-19, and 22 have been amended.
Claims 1-22 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/810,280, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, there is no disclosure of a storage room or of figures 33A, 33C, 34A, 34B, or 39 in Application No. 62/810,280.  Accordingly, claims 1-22 are not entitled to the benefit of the earlier filing date.  As a result, the effective filing date of this application is 20 August 2020.
Claim Objections
Claims 13 (lines 31-32), 19 (lines 8-9, 18-19, and 26-27), and 22 (lines 5-6) are objected to because of the following informality:  “an ingredient container, wherein the ingredient container is one of the ingredient containers” is verbose.  Recommend replacing with “
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 17, and 19 of U.S. Patent No. 11363916-B2. 
U.S. Patent No. 11363916-B2
Instant Application
1. A kitchen system, comprising: a computer system comprising a first computer; 

a storage configured to store a plurality of said covered ingredient containers [from line 8 of claim 1]; 
a plurality of ingredient containers, each said ingredient container being configured to contain one or more food ingredients; a plurality of lids, each said lid being configured to cover a said ingredient container, wherein a pair consisting of a said ingredient container and a said lid which covers the ingredient container is referred to as a covered ingredient container; 
and a first transfer system configured to move a said covered ingredient container from the storage, said first transfer system comprising a transfer apparatus, 
wherein the said transfer apparatus comprises: a gripping mechanism comprising a first support component and one or more gripping devices, said gripping mechanism configured to grip the covered ingredient container; and 
a first motion mechanism comprising a first motor and a second support component, 
said first motion mechanism being configured to produce a motion of the first support component relative to the second support component, wherein the first motor is configured to be connected to the computer system to allow the computer system to control the first motor.
one or more cooking systems, each said cooking system comprising a cooking apparatus, wherein the cooking apparatus comprises: 
a cooking container configured to contain or hold a food or a food ingredient; a motion mechanism configured to move the cooking container, 
the motion mechanism comprising a motor which is connected to the computer system;

13. A kitchen system, comprising: a computer system comprising one or more computers; 
a refrigerated storage room; 
a storage station configured to be located in the storage room, 
the storage station comprising: 
a storage configured to store a plural number of closed ingredient containers, wherein each closed ingredient container comprises an ingredient container and a lid that closes on the ingredient container, where each closed ingredient container is used to contain or hold a food ingredient; 


a container transfer apparatus configured to move a closed ingredient container, wherein the closed ingredient container is one of the closed ingredient containers, 
the container transfer apparatus comprising: a gripper mechanism comprising a rigid component as a support component and one or more grippers, wherein
the gripper mechanism is configured to grip the closed ingredient container; 
and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism;



a cooking station configured to be located externally from the storage room, the cooking station comprising: 



a cookware configured to contain or hold a food or a food ingredient; a motion mechanism configured to move the cookware, 
the motion mechanism comprising a motor or other driving mechanism: 


and 
a dispensing apparatus configured to move one of the ingredient containers as to dispense the food ingredient from the ingredient container to the cookware, 

the dispensing apparatus comprising: a gripper mechanism comprising a support component and one or more grippers, wherein the gripper mechanism is configured to grip the ingredient container; and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism; and 

a plurality of vehicles, wherein each of said vehicles is configured to transport an ingredient container, wherein the ingredient container is one of the ingredient containers, wherein each of said vehicles is configured to stop at one of said stations.  

19.  The kitchen system of claim 1, wherein a said cooking system further comprises 
an unloading apparatus configured to move a said ingredient container to unload the food ingredients from the ingredient container into the cooking container of the cooking system, wherein 
the unloading apparatus comprises: a gripping mechanism comprising a support component and one or more gripping devices, said gripping mechanism being configured to grip the ingredient container; and a motion mechanism comprising a motor, said first motion mechanism being configured to produce a motion of the support component of the gripping mechanism.

17.  The kitchen system of claim 1, further comprising a cyclic transport apparatus configured to move a said ingredient container, said cyclic transport apparatus comprises: a plurality of holders, each said holder comprises a solid that is shaped to position or hold the ingredient container; 
and a motor configured to be connected to the computer system, said motor being configured to drive a cyclic motion of the holders.

15. The kitchen system of claim 1, wherein the storage further comprises a heat insulation member and a refrigeration apparatus.




Claims 1, 15, 17, and 19 of U.S. Patent No. 11363916-B2 teach claim 13 of the Instant Application but do not explicitly disclose a refrigerated storage room; a rigid component as a support component, a cooking station configured to be located externally from the storage room, a plurality of vehicles, each of said vehicles is configured to stop at one of said stations.
	However, U.S. Patent No. 11363916-B2 teaches a refrigerated storage room (“storage further comprises a heat insulation member and a refrigeration apparatus,” claim 15; examiner is construing a “refrigeration apparatus” or a refrigerator as a room in the sense that it is a partition of space closed off by four walls); a rigid component as a support component (obvious that in order to provide support to the gripping mechanism, the “first support component” of claim 1 should be rigid), a cooking station configured to be located externally from the storage room (obvious that the “one or more cooking systems” of claim 1 should be externally located from the “refrigeration apparatus” of claim 15), a plurality of vehicles (“cyclic transport apparatus comprises: a plurality of holders,” claim 17; examiner is construing “holders” as vehicles in the sense that they move as a result of the motor from the cyclic transport apparatus), each said vehicles is configured to stop at one of said stations (obvious to stop the holders stopping the “motor” of claim 17 in order for the ingredient containers to be unloaded by the “unloading apparatus” of claim 19).  While claims are not identical, claims of U.S. Patent No. 11363916-B2 disclose the claimed elements of the instant application as indicated above, and it is further noted that the claim variations/variants of the instant application are deemed obvious variants of U.S. Patent No. 11363916-B2. 
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention of U.S. Patent No. 11363916-B2 to include a refrigeration apparatus, a rigid first support component, and a cyclic transport apparatus for moving ingredient containers that stops at an unloading apparatus, in view of the teachings of the claims of U.S. Patent No. 11363916-B2, for the efficiencies obtained by the automation of moving organic and fresh ingredient containers from a refrigeration to a kitchen system, such that manual labor is avoided and more wholesome and healthy foods are prepared from ingredients in comparison to finished and processed foods.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the “sub-programs” needed to produce the motions of the loading apparatus and the vehicles, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In the Specification, the Applicant discloses the following regarding the necessity of the sub-programs:
“In Step 874, the database of the computer 901 comprises a ‘list of instructions,’ where each instruction includes a sub-program, the timing of the sub-program, and the identity of the second computer (902, 903, or 903x) to run the sub-program. Following Step 873, the computer system 909 adds the following to the list of instructions: (1) the ‘list of cooking sub-programs, the IDs of the second computers and relative timings’ corresponding to the ordered food item, with times and IDs of the second computers scheduled in Step 873; (2) the ‘list of transfer and cap-opening sub-programs, IDs of the second computers and relative timings’ with specified start times and IDs of the second computers as scheduled in Step 873; (3) sub-programs at the second computer (902, 903, or 903x) and timings, so as to produce the necessary motions of container loading apparatuses 350 as scheduled in Step 873; wherein the information of the IDs of the second computers are included in the schedule; (4) sub-programs at the computers 904 and timings, so as to produce the necessary motions of the vehicle 790 as scheduled in Step 873; wherein the information of the IDs of the computers 904 are included in the schedule” (paragraph 00237, examiner’s emphasis)

Claims 7, 9, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  
Claim 7 recites the limitation "the axis of rotation.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “an 
	Claims 9 and 21 require an “additional container transfer apparatus.”  However, the Specification does not disclose an “additional container transfer apparatus.”  Additionally, the “additional container transfer apparatus” appears to perform the same function as the dispensing apparatus (e.g., compare the function of the additional container transfer apparatus of claim 9 with the dispensing apparatus of claim 1).  The Specification discloses that the container transfer apparatus can be used to load containers onto vehicles as well as “unload the emptied container” (paragraphs 00175 and 00210) but makes no mention using the container transfer apparatus to be part of the process of unloading containers containing food ingredients from vehicles.  For the purpose of the examination, the “additional container transfer apparatus” will be interpreted such that the “container transfer apparatus” and the “second container transfer apparatus” can comprise the same structure, in view of the Specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US-20050193901-A1) in view of Chen et al. (WO-2015117156-A1).
Regarding claim 1, Buehler teaches a kitchen system (“It potentially replaces all appliances and cookware in a kitchen including the pantry areas and refrigerator,” para 0011), comprising: 
a storage station (area where the two storage modules 7000 are located is construed as the “storage station,” fig. 3c) comprising: 
a storage (storage module 7000) configured to store a plural number of ingredient containers (“storage containers,” para 0324), wherein each ingredient container is used to contain or hold a food ingredient (“The majority of dry ingredients are stored in individual storage containers which are, in turn, kept in the storage modules,” para 0324); and 
a container transfer apparatus (primary manipulator 2000, fig. 74) configured to grip and transfer one of the ingredient containers (describing fig. 74, “As depicted, the primary manipulator (2000) is reaching into a storage module (7000) to access an ingredient,” para 0310), the container transfer apparatus comprising: 
a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a support component (connection interface 8405, fig. 84b) and one or more grippers (“arms,” para 0322), wherein the gripper mechanism is configured to grip the ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and 
a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (movement of the joint articulations of the robot arm causes the connection interface at the end of the robot arm to move), the motion mechanism comprising a motor (motor 2010, fig. 20, described in para 0226) or a driving mechanism (“telescoping extension,’” para 0227); a cooking station (cooking module 100, fig. 3c) comprising: 
a cookware (cooking receptacles 1000, fig. 10) configured to contain or hold a food or a food ingredient (“The primary manipulator (2000) processes the ingredients and uses the cooking receptacles (1000) to cook them,” para 0125); 
a motion mechanism (pivot 1188, fig. 11c) configured to move the cookware (tiltable cooking receptacle 1180, fig. 11c; “mounted on a rotating pivots which allows them to be rotated to efficiently empty their contents into other containers or onto dishware,” para 0169), the motion mechanism comprising a motor or a driving mechanism (“electrical connections and fluid and gas connections are wires and flexible conduits ,” para 0183; the teaching of electrical, fluid, and gas connections as well as wires are construed as the claimed “driving mechanism”). 
Buehler does not explicitly disclose a dispensing apparatus configured to move the ingredient container to dispense the food ingredient from one of the ingredient containers to the cookware, the dispensing apparatus comprising: a gripper mechanism comprising a support component and one or more grippers, wherein the gripper mechanism is configured to grip the ingredient container; and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism; and a plurality of vehicles, wherein each of said vehicles is configured to transport one or more of the ingredient containers, wherein each of said vehicles is configured to stop at one of said stations.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches a dispensing apparatus (“extraction mechanism,” abstract) configured to move the ingredient container (“pre-packaged food containers,” page 7, para 0033) to dispense the food ingredient from one of the ingredient containers to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract), the dispensing apparatus comprising: 
a gripper mechanism (“tray” and “jointed food manipulator,” para 0055) comprising a support component (end segment 133,  fig. 1I; upper member 193, fig. 1G) and one or more grippers (“the end segment 133 can be in the form of a spatula, knife, or spoon,” para 0061; a spoon is construed as the claimed “grippers”; horizontal base segment 195, fig. 1G); wherein the gripper mechanism is configured to grip the ingredient container (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out,” examiner is construing this teaching such that the tray grips the food containers as they are turned 90 degrees); and 
a motion mechanism (manipulator 138, fig. 1I; lift 190, fig. 1G) configured to move the support component of the gripper mechanism (“The manipulator 138 can include the joint 137, so that the extension 139 can pivot relative to the base segment 135,” para 0044; as the joint 137 pivots, the end segment 133 moves as well, referring to fig. 1I; “The lift 190 can include, for example, an upper member 193 that can pivot upward from a horizontal base segment 195,” para 0051), the motion mechanism comprising a motor (motor 169, fig. 1I) or a driving mechanism; and 
a plurality of vehicles (conveyers 142, fig. 1C), wherein each of said vehicles is configured to transport one or more of the ingredient container (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040), wherein each of said vehicles is configured to stop at one of said stations (the claimed “cooking station” is construed as the top segment 114 extending to the food receptacle 140, fig. 1D).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism and conveyers, in view of the teachings of Chen, by using the extraction mechanism and conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
 Regarding claim 2, Buehler teaches the invention as described above but does not explicitly disclose further comprising a plurality of rail tracks configured to connect the cooking station and the storage station, wherein the vehicles are configured to move on the plurality of rail tracks.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches further comprising a plurality of rail tracks (track members 145, fig. 1C) configured to connect the cooking station (construed as the top segment 114 extending to the food receptacle 140, fig. 1D) and the storage station (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in; relying primarily on Buehler for teaching storage modules; obvious to the primary manipulator taught by Buehler to load containers on the conveyer system taught by Chen), wherein the vehicles are configured to move on the plurality of rail tracks (“Each conveyer 142 can include a track member 145, with support structures 147 to support individual containers, while the support structures 147 are moved upward or downward by the conveyers 142. In this way, the plate structures 147 can move upward or downward with motion provided by the track member 145,” para 0040).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the conveyers, in view of the teachings of Chen, by using the conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 5, Buehler teaches the invention as described above but does not explicitly disclose further comprising a computer system, wherein the computer system is configured to be connected to the plurality of vehicles via wireless communication.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches further comprising a computer system (network interface 202, fig. 2; “the wireless communication interface 202 can enable a local wireless link, such as through a Bluetooth protocol to other devices (e.g., mobile devices operated by a user),” para 0073), wherein the computer system is configured to be connected to the plurality of vehicles (food extraction component 270 and food manipulator 290, fig. 2) via wireless communication (“The user can operate the computing device to signal a recipe to the food preparation device 200 via the network interface 202 (e.g., the wireless communication port).,’ para 0098).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include a computing device that wirelessly controls a food preparation device, in view of the teachings of Chen, by using the conveyers that are controlled by a processor 210, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action, and such that users who are unable to cook (e.g., elderly, handicapped) can prepare meals with consideration for ingredients and recipes (Chen, paras 0024-0025 and 0030).
Regarding claim 6, Buehler teaches further comprising a computer system (“the control system may utilize the computational resources of at least one personal computer,” para 0436), wherein the computer system is configured to store a list of at least one food item (“the control system is configured to remember which pre-made ingredient is stored and where so it may be retrieved efficiently later when needed,” para 0437).  
Regarding claim 7, Buehler teaches the invention as described above but does not explicitly disclose wherein the motion mechanism of the dispensing apparatus of the cooking station is configured to produce a rotation of the ingredient container wherein an axis of rotation is horizontal. 
However, in the same field of endeavor of automated food preparations systems, Chen teaches wherein the motion mechanism (manipulator 138, fig. 1I lift 190, fig. 1G) of the dispensing apparatus (“extraction mechanism,” abstract) of the cooking station (construed as the top segment 114 extending to the food receptacle 140, fig. 1D) is configured to produce a rotation of the ingredient container wherein an axis of rotation is horizontal (“After the food container is extended over the receptacle 140 it can be rotated from 90-270 degrees in a swivel motion until the ingredients are emptied into the receptacle 140,” para 0053; the claimed “axis of rotation” is construed as being a horizontal axis parallel to the receptacle 140, fig. 1D). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism, in view of the teachings of Chen, by using the extraction mechanism, as taught by Buehler, to dispense food containers into the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 8, Buehler teaches wherein the motion mechanism (“joint articulations 2020,” para 0227) of the container transfer apparatus (primary manipulator 2000, fig. 74) of the storage station comprises: a first motion sub-mechanism (construed as the bottom right joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the bottom right joint articulation, figs. 20 and 20a), a stationary member (telescoping extension 2025, fig. 20), and a motor (motor 2015, fig. 20) configured to move the moving member relative to the stationary member (as shown in fig. 20, the bottom right motor 2015 moves telescoping extension 2025 relative to the joint); and a second motion sub-mechanism (construed as the bottom left joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the bottom left articulation, figs. 20 and 20a), a stationary member (bottom manipulator segment 2030, fig. 20a), and a motor (bottom left motor 2015, fig. 20a) configured to move the moving member relative to the stationary member (as shown in fig. 20, the bottom left motor 2015 moves the bottom manipulator segment 2030 relative to the bottom left joint); wherein the stationary member (telescoping extension 2025, fig. 20) of the first motion sub-mechanism is configured to be rigidly or fixedly connected to the moving member (construed as the joint at the bottom left articulation, figs. 20 and 20a) of the second motion sub-mechanism (“The food preparation area also contains a grasping device for holding vegetables while they are being cut. This would allow them to be firmly grasped so the manipulators using a knife could cut them into the proper sized pieces,” para 0350; construed such that the primary manipulator can be firm or rigid).  
Regarding claim 9, Buehler teaches further comprising an additional container transfer apparatus (primary manipulator 2000, fig. 74; an “additional container transfer apparatus” is not disclosed in the Specification but only a “container transfer apparatus;” similarly, the primary manipulator 2000 is construed as being both the “container transfer apparatus” as well as the “additional container transfer apparatus”) configured to unload one of the ingredient containers from one of said vehicles (“When such an ingredient is needed, the manipulator picks up the dispensing tool and retrieves the appropriate viscous ingredient container from the storage unit. After moving to where the ingredient is required, the piston drive is actuated far enough to dispense the desired quantity of ingredient. The container is then returned to the storage area. When a container is empty it is delivered to a point where it can be washed and/or refilled by the operator,” para 0336; examiner is construing this teaching such that the primary manipulator can move or unload ingredient containers after the containers are used), the additional container transfer apparatus comprising: 
a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a rigid component as a support component (connection interface 8405, fig. 84b) and one or more grippers (“arms,” para 0322), wherein the gripper mechanism is configured to grip the ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and 
a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (as shown in fig. 20, when the joints move, the grasping mechanism at the end of the robot arm moves as well), the motion mechanism comprising a motor (motors 2015, figs. 20 and 20a) or a driving mechanism.  
Regarding claim 10, Buehler teaches the invention as described above but does not explicitly disclose wherein the motion mechanism of the dispensing apparatus of the cooking station is configured to produce a rotational motion.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches wherein the motion mechanism (manipulator 138, fig. 1I) of the dispensing apparatus (“extraction mechanism,” abstract) of the cooking station is configured to produce a rotational motion (“swirling motion,” para 0065).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism, in view of the teachings of Chen, by using the extraction mechanism, as taught by Buehler, to dispense food containers into the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 11, Buehler teaches wherein the computer system (“control system,” para 0424) is configured to store the quantity of the food ingredient that are contained in each of the ingredient containers (“The control system is configured to store… the current location and quantity of stored ingredients,” para 0425-0427).  
Claim 12 is rejected based on the Applicant’s admission on the record that the limitations of claim 12 requiring a “robot arm and one or more robot fingers” can be considered an “obvious variant” because “vacuum grippers and robotic fingers are both variants of grippers that are used to grip a container of ingredients (citing page 3 of the Applicant’s Arguments dated 24 December 2021; see also the Petition Decision dated 24 March 2022). 
Regarding claim 13, Buehler teaches a kitchen system (“It potentially replaces all appliances and cookware in a kitchen including the pantry areas and refrigerator,” para 0011), comprising: 
a computer system (“control system,” para 0436) comprising one or more computers (“at least one personal computer,” para 0436); 
a refrigerated storage room (“refrigerated and room-temperature storage modules (7000),” para 0144; examiner is construing the area containing both storage modules 7000 as a “room” in fig. 3d); 
a storage station (right location where the two storage modules 7000 are located is construed as the “storage station,” fig. 3d) configured to be located in the storage room (as shown in fig. 3d), the storage station comprising: 
a storage (storage module 7000) configured to store a plural number of closed ingredient containers (“storage containers,” para 0324), wherein each closed ingredient container comprises an ingredient container (storage container 8100, fig. 81a) and a lid (removable lid 8105, fig. 81a) that closes on the ingredient container, where each closed ingredient container is used to contain or hold a food ingredient (“Each container also incorporates an ID label (8125) so the control system can identify which ingredient is contained in which storage container,” para 0325); 
a container transfer apparatus (primary manipulator 2000, fig. 74) configured to move a closed ingredient container (describing fig. 74, “As depicted, the primary manipulator (2000) is reaching into a storage module (7000) to access an ingredient,” para 0310), wherein the closed ingredient container is one of the closed ingredient containers (describing fig. 70, “the various food ingredients are stored in their own individual storage containers and retrieved through an access door (7015),” para 0304), the container transfer apparatus comprising: 
a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a rigid component a support component (connection interface 8405, fig. 84b; as shown in fig. 84b. the interface 8405 is rigid) and one or more grippers (“arms,” para 0322), wherein the gripper mechanism is configured to grip the closed ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and 
a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (movement of the joint articulations of the robot arm causes the connection interface at the end of the robot arm to move), the motion mechanism comprising a motor (motor 2010, fig. 20, described in para 0226) or a driving mechanism (“telescoping extension,’” para 0227); 
a cooking station (cooking module 100, fig. 3d) configured to be located externally from the storage room (as shown in fig. 3d), the cooking station comprising: 
a cookware (cooking receptacles 1000, fig. 10) configured to contain or hold a food or a food ingredient (“The primary manipulator (2000) processes the ingredients and uses the cooking receptacles (1000) to cook them,” para 0125); 
a motion mechanism (pivot 1188, fig. 11c) configured to move the cookware (tiltable cooking receptacle 1180, fig. 11c; “mounted on a rotating pivots which allows them to be rotated to efficiently empty their contents into other containers or onto dishware,” para 0169), the motion mechanism comprising a motor or a driving mechanism (“electrical connections and fluid and gas connections are wires and flexible conduits ,” para 0183; the teaching of electrical, fluid, and gas connections as well as wires are construed as the claimed “driving mechanism”).  
Buehler does not explicitly disclose a dispensing apparatus configured to move one of the ingredient containers as to dispense the food ingredient from the ingredient container to the cookware, the dispensing apparatus comprising: a gripper mechanism comprising a support component and one or more grippers, wherein the gripper mechanism is configured to grip the ingredient container; and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism; and a plurality of vehicles, wherein each of said vehicles is configured to transport an ingredient container, wherein the ingredient container is one of the ingredient containers, wherein each of said vehicles is configured to stop at one of said stations.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches a dispensing apparatus (“extraction mechanism,” abstract) configured to move one of the ingredient containers (“pre-packaged food containers,” page 7, para 0033) as to dispense the food ingredient from the ingredient container to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract), the dispensing apparatus comprising: a gripper mechanism (“tray” and “jointed food manipulator,” para 0055) comprising a support component (end segment 133,  fig. 1I) and one or more grippers (“the end segment 133 can be in the form of a spatula, knife, or spoon,” para 0061; a spoon is construed as the claimed “grippers”); wherein the gripper mechanism is configured to grip the ingredient container (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out,” examiner is construing this teaching such that the tray grips the food containers as they are turned 90 degrees); and a motion mechanism (manipulator 138, fig. 1I) configured to move the support component of the gripper mechanism (“The manipulator 138 can include the joint 137, so that the extension 139 can pivot relative to the base segment 135,” para 0044; as the joint 137 pivots, the end segment 133 moves as well, referring to fig. 1I), the motion mechanism comprising a motor (motor 169, fig. 1I) or a driving mechanism; and a plurality of vehicles (conveyers 142, fig. 1C), wherein each of said vehicles is configured to transport an ingredient container (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040) wherein the ingredient container is one of the ingredient containers that had been stored in the storage, (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in), wherein each of said vehicles is configured to stop at one of said stations (the claimed “cooking station” is construed as the top segment 114 extending to the food receptacle 140, fig. 1D).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism and conveyers, in view of the teachings of Chen, by using the extraction mechanism and conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 14, Buehler teaches wherein the motion mechanism (“joint articulations 2020,” para 0227) of the container transfer apparatus (primary manipulator 2000, fig. 74) of the storage station (right location where the two storage modules 7000 are located is construed as the “storage station,” fig. 3d) comprises: a first motion sub-mechanism (construed as the bottom right joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the bottom right joint articulation, figs. 20 and 20a), a stationary member (telescoping extension 2025, fig. 20), and a motor (bottom right motor 2015, fig. 20) configured to move the moving member relative to the stationary member (as shown in fig. 20, the bottom right motor 2015 moves telescoping extension 2025 relative to the joint); and a second motion sub-mechanism (construed as the bottom left joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the bottom left articulation, figs. 20 and 20a), a stationary member (bottom manipulator segment 2030, fig. 20a), and a motor (bottom left motor 2015, fig. 20) configured to move the moving member relative to the stationary member (as shown in fig. 20, the bottom left motor 2015 moves the bottom manipulator segment 2030 relative to the bottom left joint).
Regarding claim 15, Buehler teaches the invention as described above but does not explicitly disclose wherein the gripper mechanism of the container transfer apparatus comprises a vacuum chuck as a gripper.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches wherein the gripper mechanism of the container transfer apparatus comprises a vacuum chuck (vacuum pump 166, fig. 1F) as a gripper (“The vacuum pump 166 can be positioned to draw food items out of the container 10 from the unsealed edge of the container 10,” para 0050).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include a vacuum pump, in view of the teachings of Chen, by using a vacuum pump in addition to the primary manipulator, as taught by Buehler, in order to draw food items out of food containers, for the advantage of controlling the amount of food that is extracted from the container so that if only half of the food items need to be extracted, the remaining half of the food container can be used for subsequent use (Buehler, paras 0074 and 0092, which teaches using half the food container ingredients for subsequent use).
Regarding claim 16, Buehler teaches further comprising a window or an opening (“access by the primary manipulator or the shuttle system (7500) through the access door (7215),” para 0306; examiner is construing the opening provided when the door is opened as meeting the limitation for the claimed “opening”) in between the storage room (“storage area (7000),” para 0125) and an environment external (area external to the storage area 7000) to the storage room to allow one of the plurality of vehicles to enter or leave the storage room (“each storage module (7000) has its own built-in retrieval system (7500). A shuttle (7505) rides on an elevator rail (7510) for positioning at the proper shelf level where it stops and shuttle's ingredient grasper (7520) extends inward to the correct ring section to retrieve the desired storage container. The shuttle transports the container to an access door (7515) through which it is accessed by the primary manipulator,” para 0312; examiner is construing the shuttle 7505 as the claimed “vehicle” and Buehler’s teaching such that the container is transported to the door (as opposed to “in front of the door”) by the shuttle as meeting the limitation that the vehicle can go inside and outside the storage room; fig. 75b also shows the shuttle 7505 as capable of gaining access to the doorway).
Regarding claim 17, Buehler teaches further comprising a door (door 7215, fig. 72a) or movable object configured to cover the window or the opening (examiner is construing that the door 7215 is configured to close the opening from the previous claim) so as to limit heat flow between the storage room and the environment external to the storage room (“an optional cooling system for a refrigeration storage unit,” para 0304; the door 7215 prevents cool air generated by a cooling system from leaving the storage module).  
	 Regarding claim 19, Buehler teaches a kitchen system (“It potentially replaces all appliances and cookware in a kitchen including the pantry areas and refrigerator,” para 0011), comprising: 
a refrigerated storage room (“refrigerated and room-temperature storage modules (7000),” para 0144; examiner is construing the area containing both storage modules 7000 as a “room” in fig. 3d); 
a storage station (right location where the two storage modules 7000 are located is construed as the “storage station,” fig. 3d) comprising a storage (storage module 7000) configured to store a plural number of closed ingredient containers (“storage containers,” para 0324), wherein each ingredient is used to contain or hold a food ingredient (“The majority of dry ingredients are stored in individual storage containers which are, in turn, kept in the storage modules,” para 0324), wherein the storage is located inside the storage room (as shown in fig. 3d), the storage station comprising a container transfer apparatus (primary manipulator 2000, fig. 74) comprising: 
a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a support component (connection interface 8405, fig. 84b; as shown in fig. 84b. the interface 8405 is rigid) and one or more grippers (“arms,” para 0322), wherein the gripper is configured to grip an ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321), wherein the ingredient container is one of the ingredient containers (describing fig. 74, “As depicted, the primary manipulator (2000) is reaching into a storage module (7000) to access an ingredient,” para 0310); and 
a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (movement of the joint articulations of the robot arm causes the connection interface at the end of the robot arm to move), the motion mechanism comprising a motor (motor 2010, fig. 20, described in para 0226) or other driving mechanism (“telescoping extension,’” para 0227); 
a cooking station (cooking module 100, fig. 3d) located externally from the storage room (as shown in fig. 3d, the cooking module 100 is located separately from the storage modules 7000), the cooking station comprising: 
a cookware (cooking receptacles 1000, fig. 10) configured to contain or hold a food or a food ingredient (“The primary manipulator (2000) processes the ingredients and uses the cooking receptacles (1000) to cook them,” para 0125); 
a heater (“integrated heating element,” para 0167) or stove configured to heat the cookware (“the cooking receptacles are heated in place from below,” para 0167); and 
a window or an opening (“access by the primary manipulator or the shuttle system (7500) through the access door (7215),” para 0306; examiner is construing the opening provided when the door is opened as meeting the limitation for the claimed “opening;” para 00185 of the Specification discloses that an opening “may be referred to as a window”) between the storage room (“storage area (7000),” para 0125) and the outside (area external to the storage area 7000) configured to allow one of the plurality of vehicles to enter or leave the storage room (“each storage module (7000) has its own built-in retrieval system (7500). A shuttle (7505) rides on an elevator rail (7510) for positioning at the proper shelf level where it stops and shuttle's ingredient grasper (7520) extends inward to the correct ring section to retrieve the desired storage container. The shuttle transports the container to an access door (7515) through which it is accessed by the primary manipulator,” para 0312; examiner is construing the shuttle 7505 as the claimed “vehicle” and Buehler’s teaching such that the container is transported to the door (as opposed to “in front of the door”) by the shuttle as meeting the limitation that the vehicle can go inside and outside the storage room; fig. 75b also shows the shuttle 7505 as capable of gaining access to the doorway).  
Buehler does not explicitly disclose a dispensing apparatus configured to move an  ingredient container to dispense the food ingredients from the ingredient container to the cookware, wherein the ingredient container is one of the ingredient containers, the dispensing apparatus comprising: a gripper mechanism comprising a support component and one or more grippers, wherein the gripper mechanism is configured to grip the ingredient container; and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism; a plurality of vehicles, wherein each of said vehicles is configured to transport an ingredient container, wherein the ingredient container is one of the ingredient containers, wherein each of said vehicles is configured to stop at one of  said stations.
However, in the same field of endeavor of automated food preparations systems, Chen teaches a dispensing apparatus (“extraction mechanism,” abstract) configured to move an  ingredient container (“pre-packaged food containers,” page 7, para 0033) to dispense the food ingredients from the ingredient container to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract), wherein the ingredient container is one of the ingredient containers, the dispensing apparatus comprising: a gripper mechanism (“tray” and “jointed food manipulator,” para 0055) comprising a support component (end segment 133,  fig. 1I) and one or more grippers (“the end segment 133 can be in the form of a spatula, knife, or spoon,” para 0061; a spoon is construed as the claimed “grippers”), wherein the gripper mechanism is configured to grip the ingredient container (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out,” examiner is construing this teaching such that the tray grips the food containers as they are turned 90 degrees); and a motion mechanism (manipulator 138, fig. 1I) configured to move the support component of the gripper mechanism (“The manipulator 138 can include the joint 137, so that the extension 139 can pivot relative to the base segment 135,” para 0044; as the joint 137 pivots, the end segment 133 moves as well, referring to fig. 1I), the motion mechanism comprising a motor (motor 169, fig. 1I) or a driving mechanism; a plurality of vehicles (conveyers 142, fig. 1C), wherein each of said vehicles is configured to transport an ingredient container (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040), wherein the ingredient container is one of the ingredient containers, wherein each of said vehicles is configured to stop at one of said stations (the claimed “cooking station” is construed as the top segment 114 extending to the food receptacle 140, fig. 1D).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism and conveyers, in view of the teachings of Chen, by using the extraction mechanism and conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
	Regarding claim 20, Buehler teaches the invention as described above but does not explicitly disclose further comprising a plurality of rail tracks configured to connect the stations of the kitchen system, wherein the vehicles are configured to move on the plurality of rail tracks.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches further comprising a plurality of rail tracks (track members 145, fig. 1C) configured to connect the stations (connects the construed cooking station, the top segment 114 extending to the food receptacle 140, fig. 1D, with the construed storage station, “the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in; relying primarily on Buehler for teaching storage modules; obvious to the primary manipulator taught by Buehler to load containers on the conveyer system taught by Chen), wherein the vehicles are configured to move on the plurality of rail tracks (“Each conveyer 142 can include a track member 145, with support structures 147 to support individual containers, while the support structures 147 are moved upward or downward by the conveyers 142. In this way, the plate structures 147 can move upward or downward with motion provided by the track member 145,” para 0040).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the conveyers, in view of the teachings of Chen, by using the conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 21, Buehler teaches wherein the storage (storage module 7000) comprises a plurality of storage compartments (shelves 71, fig. 71), wherein each of said storage compartments is configured to store a plural number of the ingredient containers (in fig. 72a, multiple containers 8000 are shown on the top shelf 7205).  
Regarding claim 22, Buehler teaches wherein the storage station (right location where the two storage modules 7000 are located is construed as the “storage station,” fig. 3d) further comprises an additional container transfer apparatus (primary manipulator 2000, fig. 74; an “additional container transfer apparatus” is not disclosed in the Specification but only a “container transfer apparatus;” similarly, the primary manipulator 2000 is construed as being both the “container transfer apparatus” as well as the “additional container transfer apparatus”) comprising: 
a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a rigid component as a support component (connection interface 8405, fig. 84b, which is construed as being rigid) and one or more grippers (“arms,” para 0322), wherein the gripper mechanism is configured to grip an ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321), wherein the ingredient container is one of the ingredient containers; and a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (as shown in fig. 20, when the joints move, the grasping mechanism at the end of the robot arm moves as well), the motion mechanism comprising a motor (motors 2015, figs. 20 and 20a) or a driving mechanism.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US-20050193901-A1) in view of Chen et al. (WO-2015117156-A1) as applied to claims 1-2 above, and further in view of High (US-1482925-A).
Buehler teaches the invention as described above but does not explicitly describe further comprising a track switch mechanism.  
However, in the same field of endeavor of automated food preparations systems, High teaches a track switch mechanism (“a switch device at each of the switch tracks on the counter deck, operable to open and close the main track,” column 1, lines 32-34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler/Chen to include the switch device, a main conveyor track, and discharge conveyor track, in view of the teachings of High, by modifying the conveyor system taught by Chen, for the purpose of transporting vehicles across two tracks—a main track and a discharge track—so that food ingredients may be transported economically and quickly along a main track while the food serviced is cleaned and made sanitary along a discharge track (High, column 1, lines 9-15).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US-20050193901-A1) in view of Chen et al. (WO-2015117156-A1) as applied to claim 1 above, and further in view of Pan (CN-105150221-B, relying on foreign version for drawings and provided English translation for written disclosure).
Buehler teaches the invention as described above but does not explicitly disclose wherein each vehicle of the said vehicles comprises a ferromagnetic or a magnetic component, and a stopping mechanism configured to stop one of said vehicles, each stopping mechanism comprising: a support component; a stopping device comprising one or more ferromagnetic or magnetic components each configured to attract the ferromagnetic component of one of the vehicles; and a motion mechanism configured to move the stopping device, the motion mechanism comprising a motor or a driving mechanism.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches wherein each vehicle (conveyor 142, fig. 1C) of the said vehicles (conveyors 142, fig. 1C); and a motion mechanism (plate structures 147, fig. 1C) configured to move the stopping device, the motion mechanism comprising a motor (motor 149, fig. 1C) or a driving mechanism.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the conveyers, in view of the teachings of Chen, by using the conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Additionally, in the same field of endeavor of automated food preparations systems, Pan teaches wherein each vehicle (seasoning transport cart 2) comprises a ferromagnetic (“iron block is attached to the bottom of the seasoning box 1,” bottom of page 3; an iron block is construed as being ferromagnetic) or a magnetic component, and a stopping mechanism (carrying arm 3, fig. 1) configured to stop one of said vehicles (“the transport arm 3 is transported and placed by the electromagnet,” bottom of page 3; examiner is construing “placing” the transport cart as stopping the transport cart), each stopping mechanism comprising: a support component (conveying guide 8, fig. 1); a stopping device comprising one or more ferromagnetic or magnetic components (“the electromagnet is mounted on the transport arm 3,” bottom of page 3) each configured to attract the ferromagnetic component of one of the vehicles (“the transport arm 3 is transported and placed by the electromagnet,” bottom of page 3); and a motion mechanism (drag cylinder A5, fig. 1) configured to move the stopping device (“the seasoning transport cart 2 is disposed on the transport rail 8 and controlled by the dragging electric cylinder A5,” bottom of page 3), the motion mechanism comprising a motor (“DC motor,” bottom of page 3) or a driving mechanism.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler/Chen to include an electromagnet carrying arm and an iron block on the bottom of a vehicle, in view of the teachings of Pan, by modifying the conveyor system taught by Chen, for the purpose of placing the transport cart at a position, such that when the cooking action starts, the transport cart automatically transports to the handling arm gripping position, the arm rotates, and seasoning is poured into the pot, for the advantage of ensuring consistency of taste in dishes by adopting a mechanical arm grabbing and quantitative feeding method that ensures a consistent distribution of seasonings to achieve the best taste (Pan, bottom of page 3 and top of page 4).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US-20050193901-A1) in view of Chen et al. (WO-2015117156-A1) as applied to claim 13 above, and further in view of Schulnig (US-20120118706-A1).
Buehler teaches further comprising a lid opening apparatus (construed as the lid 8105, fig. 81b and the “electromagnet,” para 0327) configured to remove a lid from a closed ingredient container (“activated to release the lid and hold it while the container is in use,” para 0327), wherein the closed ingredient container is one of the ingredient containers (the container has “a rim (8020) to rest the container on the rack of the food storage unit,” para 0317), the lid opening apparatus comprising: 
a lid gripper mechanism comprising a support component (ferrous plate 8135, fig. 81b) and one or more grippers (mechanism 8145, fig. 81b), the lid gripper mechanism is configured to grip a lid (“transfer the holding force to the edge of the lid,” para 0327); 
a motion mechanism (spring 8140, fig. 81b) configured to produce a relative motion between the support component of the container gripper mechanism and the support component of the lid gripper mechanism (“to remove a lid, the primary manipulator moves the container over to a electromagnet, which is activated to release the lid and hold it while the container is in use. When the container is ready to be placed back in storage, the manipulator presses it into the lid again, and the control system deactivates the electromagnet,” para 0327), the motion mechanism comprising a motor or a driving mechanism (actuator 8130, fig. 81b).  
Buehler does not explicitly disclose a container gripper mechanism comprising a support component and one or more grippers, wherein the container gripper mechanism is configured to grip the ingredient container.
However, in the same field of endeavor of automated food preparations systems, Schulnig teaches a container gripper mechanism (gripper device 2, fig. 3) comprising a support component (central body 10, fig. 2) and one or more grippers (gripper arms 4, fig. 2), wherein the container gripper mechanism is configured to grip the ingredient container (“for gripping and holding a vessel,” abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler/Chen to include a gripper device, in view of the teachings of Schulnig, by attaching the gripper device, as taught by Schulnig, to the food storage module, as taught by Buehler, in order to use a gripper device for a conveyor system that grants a secure and exact gripping of containers, which uses a stop 8 during the gripping process, because the stop produces static friction force at the positioning stop, which leads to improved fixation of the container in the gripped position (paras 0003, 0009, and 0053).
	Response to Argument
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive. 
Examiner’s Nonstatuatory Double Patenting Rejection Erred (pages 28-31)
The examiner considered the Applicant’s arguments, but the examiner could locate any specific comments as to why the examiner’s rejection is supposedly erroneous.  Respectfully submit that an obviousness analysis for the Double Patenting Rejection was provided on pages 13-14 of the Non-Final Office action dated 3 June 2022 and on pages 9-10 of the present Final Office action, which is noted on page 54 of the Non-Final Office action dated 3 June 2022.
Erroneous Rejections under 35 USC 112 (pages 16-27)
	On page 18, the Applicant states that “the electronic devices, such as the motors, may be manually controlled.”   However, if devices are manually controlled, then it is not clear why the Specification discloses that use of the sub-programs are required in order “to produce the necessary motions” of the container transfer apparatus and the vehicles.  Recommend removing the modifier “necessary” from paragraph 00237 if the devices are intended to be manually operated.
	The examiner considered the Applicant’s comments on why the Specification discloses an “additional container transfer apparatus.”  The examiner agrees that multiple embodiments are disclosed in the Specification for the claimed “container transfer apparatus.”  However, the examiner does not understand how the “additional container transfer apparatus” is used in “unloading one of the ingredient containers from one of said vehicles” (claim 9) when the Specification discloses that the “dispensing apparatus” carries out this function instead (paragraph 00221).  Thus, trying to understand how the “additional container transfer apparatus” is intended to be used in combination with the claimed “dispensing apparatus” is unclear in view of the Specification.
The Nonfinal Rejection Erred by Rejecting Each Claim Under 35 USC 103 (pages 32-35)
	On page 33, the Applicant states that “Chen does not say anywhere that the joint food manipulator 138 also grips the container.”  However, Chen states the following:
“Still further, while described examples utilize vacuum and/or injection for extracting the food item from the container 10, variations can provide for use of other types of mechanisms. For example, in one implementation, the top segment 114 or base 112 can be provided with a scooper to scoop the food items from the containers 10. In still another variation, the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out. In another variation, the jointed food manipulator 138 can serve as the scooper and scoop or push the food items from the containers 10.” (paragraph 0055)

 “The controller 410 can signal extraction control 411 for the food extraction logic 420, which in turn controls the mechanical output of the food extraction mechanism 270 (e.g., injector 165, vacuum pump 166 of FIG. 1). The extraction control 411 can select which extraction mechanism is used (e.g. vacuum, injection, or tilting food container 10 at a specific angle). In variations, the extraction control 411 can also specify the magnitude of the extraction (e.g., extra vacuum for solid food), or other parameters (e.g., heat injection liquid)” (paragraph 0091)

In summary, Chen teaches three methods of extracting the food items—using a vacuum pump, gas injection or titling the container.  In teaching the third method, Chen describes using a tray combined with a joint manipulator to scoop or push the food items from the containers.  Although the tray and joint manipulator do not constitute a “gripping mechanism” in the traditional sense, e.g., as a robotic arm with robotic fingers, respectfully submit that the Applicant discloses multiple types of gripping mechanisms in the Specification, to include a vacuum chuck.  Thus, in view of the Specification, the examiner has understood the term “gripping mechanism” to be broadly defined, such that Chen’s method of extracting food items by tilting the containers using a tray and a food manipulator to constitute a gripping of the containers.  If the Applicant intends for the claimed “gripping mechanism” to only be robotic fingers, then recommend adding a limitation such as “wherein the gripping mechanism comprises robotic fingers” into the claim.
	On page 33, the Applicant states that a conveyer is not a vehicle.  However, respectfully submit that the Merriam-Webster Dictionary defines a “vehicle” as a “means of carrying or transporting something” and a conveyor as a “mechanical apparatus for moving articles or bulk material from place to place.”
On page 33, the Applicant states that “if there is no space to add another two apparatuses to the system of Buehler, then it is certainly not be obvious to add the apparatuses of Chen.”  However, “the test for obviousness is not whether the features of the secondary reference may be bodily incorporated into the structure of the primary reference” (MPEP 2145.III).
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/21/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761